                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        UNITED STATES OF AMERICA,                      Case No.18-cr-00506-BLF-1 (VKD)
                                                        Plaintiff,
                                   9
                                                                                           DETENTION ORDER
                                                 v.
                                  10

                                  11        KRISTOPHER PURCELL,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           The United States moved for detention of defendant Kristopher Purcell pursuant to 18

                                  14   U.S.C. §§ 3142(f)(1). The Court held a detention hearing on October 22, 2018. The United States

                                  15   was represented by Assistant U.S. Attorney Katherine Griffin. Mr. Purcell was present at the

                                  16   hearing and represented by his attorney Edward Ajlouny. Pretrial Services Officer Allen Lew was

                                  17   also present. For the reasons stated on the record during the hearing and as set forth below, the

                                  18   Court finds that there are no conditions, or combination of conditions, of release that would

                                  19   reasonably assure the safety of other persons and the community and the appearance of the

                                  20   defendant as required in this case.

                                  21   I.      BACKGROUND
                                  22           As set forth in the indictment, the government charges Mr. Purcell with two counts of

                                  23   attempted murder in aid of racketeering in violation of 18 U.S.C. § 1959(a)(5), two counts of

                                  24   assault with a dangerous weapon in aid of racketeering in violation of 18 U.S.C. § 1959(a)(3), and

                                  25   one count of use of a firearm during and in relation to a crime of violence and possession of a

                                  26   firearm in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c). The government

                                  27   alleges that Mr. Purcell engaged in the conduct charged in the indictment in order to maintain and

                                  28   enhance his position within the Norteño street gang. In addition to the indictment, the government
                                   1   filed a proffer in support of its motion for detention. Dkt. No. 5.

                                   2   II.    LEGAL STANDARDS
                                   3          On a motion for pretrial detention, the government bears the burden to show by clear and

                                   4   convincing evidence that no condition or combination of conditions of release will reasonably

                                   5   assure the safety of other persons or the community. 18 U.S.C. § 3142(f)(2). Conversely, the

                                   6   government bears the burden to show by a preponderance of the evidence that no condition or

                                   7   combination of conditions of release will reasonably assure the defendant’s appearance. United

                                   8   States v. Motamedi, 767 F.2d 1403, 1407 (9th Cir. 1985).

                                   9          In evaluating whether pretrial release is appropriate, the Court must consider (1) the nature

                                  10   and circumstances of the offense charged, (2) the weight of the evidence against the defendant, (3)

                                  11   the defendant’s history and characteristics (including his character, physical and mental condition,

                                  12   family ties, employment, financial resources, length of residence in the community, community
Northern District of California
 United States District Court




                                  13   ties, past conduct, history relating to drug and alcohol abuse, criminal history, and record

                                  14   concerning appearance at court proceedings), and (4) the nature and seriousness of the danger to

                                  15   any person or the community that would be posed by the defendant’s release. 18 U.S.C.

                                  16   § 3142(g).

                                  17   III.   DISCUSSION
                                  18          A.      Rebuttable Presumption
                                  19          As set forth in the indictment, the United States charges Mr. Purcell with two counts of

                                  20   attempted murder in aid of racketeering in violation of 18 U.S.C. § 1959(a)(5), two counts of

                                  21   assault with a dangerous weapon in aid of racketeering in violation of 18 U.S.C. § 1959(a)(3), and

                                  22   one count of use of a firearm during and in relation to a crime of violence and possession of a

                                  23   firearm in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c). Pursuant to 18

                                  24   U.S.C. § 3142(e)(3)(B), a rebuttable presumption that Mr. Purcell is both a danger and a flight risk

                                  25   arises from his alleged violation of 18 U.S.C. § 924(c).

                                  26          B.      Nature and Circumstances of the Offense
                                  27          According to the indictment and the government’s proffer, Mr. Purcell participated in a

                                  28   conspiracy to kill two victims who were shot in front of their residence. The charged offenses
                                                                                         2
                                   1   include crimes of violence and involved the use of a firearm. Mr. Purcell faces maximum terms

                                   2   of imprisonment ranging from 10 years to life on the charged counts. Regardless of the merits of

                                   3   the allegations in the indictment, there is no question that the offenses charged are violent and

                                   4   serious.

                                   5          In addition, the indictment alleges that Mr. Purcell’s conduct was motivated by his

                                   6   participation in a gang and its criminal activities.

                                   7          C.      Weight of the Evidence
                                   8          The weight of the evidence is difficult to assess at this stage of the case. However, a grand

                                   9   jury heard evidence of at least the offenses charged in the indictment and found probable cause

                                  10   supported those charges. In addition, the government proffers that the evidence supporting the

                                  11   charged offenses includes surveillance video, ballistic evidence, other physical evidence, and the

                                  12   testimony of witnesses. However, the Court observes that the weight of the evidence is the least
Northern District of California
 United States District Court




                                  13   important consideration. Motamedi, 767 F.2d at 1408.

                                  14          D.      Personal Characteristics of the Defendant
                                  15          Mr. Purcell is only 20 years old, and while he acknowledges participation in a gang, he

                                  16   expressed a present desire to disassociate from any gang affiliation or activity. He has lived with

                                  17   his parents at the same address in Salinas for most of his life. He graduated high school and is

                                  18   currently unemployed. Mr. Purcell has a history of substance abuse, but expressed an interest in

                                  19   receiving treatment. He does not suffer from any significant mental health conditions.

                                  20          Mr. Purcell does not have any adult criminal convictions. However criminal charges are

                                  21   pending against him for drug-related offenses and an assault in connection with gang-related

                                  22   activity. Pretrial Services indicates that Mr. Purcell has an active protection order lodged against

                                  23   him, but the circumstances giving rise to that order were not addressed at the hearing. The

                                  24   government proffers evidence that Mr. Purcell is a suspect in a murder that occurred shortly before

                                  25   the offenses charged in the indictment. Additionally, the government proffers that Mr. Purcell

                                  26   recently filmed and then posted video of beatings of a juvenile sex trafficking victim to his

                                  27   Instagram account. According to the government, this non-charged conduct is related to Mr.

                                  28   Purcell’s ongoing gang-related activities. Dkt. No. 5.
                                                                                              3
                                   1          While Mr. Purcell does not appear to have financial resources of his own, his parents own

                                   2   property and are willing to assist Mr. Purcell with a bond to secure his release. Mr. Purcell’s

                                   3   mother is willing to serve as his custodian.

                                   4          E.      Nature and Seriousness of the Danger to Others Posed by Defendant’s Release
                                   5          In addition to the conduct charged in the indictment, the government has proffered

                                   6   evidence (described above) of Mr. Purcell’s history of violence and participating in a gang,

                                   7   including recent conduct. While the Court does not give substantial weight to uncharged conduct

                                   8   and conduct for which Mr. Purcell has not suffered a conviction, the indictment alone gives rise to

                                   9   a presumption of dangerousness. Mr. Purcell’s professed desire to disassociate himself from gang

                                  10   affiliation and gang-related activity is commendable, but this change of heart appears to have been

                                  11   very recent and is supported only by Mr. Purcell’s statements to Pretrial Services.

                                  12          F.      Consideration of Conditions of Release
Northern District of California
 United States District Court




                                  13          The Bail Reform Act of 1984 favors pretrial release, not detention. Accordingly, the Court

                                  14   has carefully considered whether there are any conditions of release that will reasonably assure the

                                  15   safety of others and the community and the defendant’s appearance. In particular, the Court has

                                  16   considered whether a combination of location restrictions, monitoring, and substance abuse

                                  17   treatment, together with the requirement of a substantial secured bond and suitable custodian,

                                  18   would provide such reasonable assurance. The Court concludes they would not.

                                  19          As noted above Mr. Purcell’s parents own property and his father was willing to serve as a

                                  20   surety, and his mother was willing to serve as his custodian, to ensure Mr. Purcell’s compliance

                                  21   with conditions of release. However, the Court does not give substantial weight to Mr. Purcell’s

                                  22   professed desire to disassociate himself from gang activity, in view of the government’s proffer

                                  23   (described above) concerning his recent violent activities and the conduct alleged in the

                                  24   indictment. Moreover, the government’s proffer calls into question the suitability of his mother to

                                  25   serve as a custodian, and the ability of both of his parents to monitor and influence their son’s

                                  26   behavior, and to ensure his compliance with the conditions of release initially recommended by

                                  27

                                  28
                                                                                         4
                                   1   Pretrial Services. See Dkt. No. 5 at 8.1

                                   2          For these reasons, the Court finds that, based on the present record, the government has

                                   3   carried its burden to show by a preponderance of the evidence that Mr. Purcell is a flight risk, and

                                   4   that no condition, or combination of conditions, of release could be imposed that would

                                   5   reasonably assure his appearance as required in this case. In addition, the Court finds that Mr.

                                   6   Purcell has not rebutted the presumption of dangerousness, and that the government has shown by

                                   7   clear and convincing evidence that no condition, or combination of conditions, of release could be

                                   8   imposed that would reasonably assure the safety of other persons or the community.

                                   9   IV.    CONCLUSION
                                  10          Accordingly, defendant Kristopher Purcell is committed to the custody of the Attorney

                                  11   General or his designated representative for confinement in a corrections facility separate, to the

                                  12   extent practicable, from persons awaiting or serving sentences or being held in custody pending
Northern District of California
 United States District Court




                                  13   appeal. Mr. Purcell shall be afforded a reasonable opportunity for private consultation with

                                  14   defense counsel. On order of a court of the United States or on the request of an attorney for the

                                  15   government, the person in charge of the corrections facility shall deliver Mr. Purcell to the United

                                  16   States Marshal for the purpose of appearances in connection with court proceedings.

                                  17          The Court further orders that, at the direction of Pretrial Services, Mr. Purcell shall submit

                                  18   to an assessment for purposes of determining whether he is eligible for participation in residential

                                  19   treatment for substance abuse.

                                  20          IT IS SO ORDERED.

                                  21   Dated: October 23, 2018

                                  22

                                  23
                                                                                                     VIRGINIA K. DEMARCHI
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26
                                  27
                                       1
                                  28     The Court notes that at the conclusion of the hearing, Pretrial Services withdrew its initial
                                       recommendations regarding appropriate conditions for release.
                                                                                         5
